Citation Nr: 1426329	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-28 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a psychiatric disorder, to include as secondary to the service-connected knee disorders.

5.  Entitlement to an evaluation in excess of 10 percent for postoperative chondromalacia of the left knee.

6.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to January 1999.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently transferred to the RO in North Little Rock, Arkansas.

A Board hearing was held before the undersigned Veterans Law Judge (VLJ) at the RO in February 2014.  A transcript of the hearing is of record.  The VLJ held the record open for a 90-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran did not submit any evidence.

The Virtual VA electronic claims file contains additional evidence of the Veteran's VA treatment and the Board hearing transcript.  The Veterans Benefits Management System electronic claims file does not contain any additional documents pertinent to the present appeal.  In light of the full grant of the request to reopen, the Board finds that there is no prejudice to the Veteran in proceeding with adjudication of this issue.  On remand, the agency of original jurisdiction (AOJ) will have an opportunity to review the VA treatment records in relation to the remaining claims.

The issues of service connection for fibromyalgia, sleep apnea, and a psychiatric disorder, increased evaluations for the left and right knee disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a December 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for fibromyalgia.  The Veteran was notified of the decision that same month and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the December 2003 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying service connection claim.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the December 2003 rating decision is new and material, and the claim for service connection for fibromyalgia is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The RO denied the Veteran's claim of service connection for fibromyalgia in a December 2003 rating decision.  The RO determined that there was no nexus between the current disorder and service.  The Veteran was notified of this decision, but she did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, this decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  The evidence received since this rating decision includes VA treatment records showing a current diagnosis of fibromyalgia and evidence of ongoing symptoms after service.  See e.g., May 2008 and November 2011 VA treatment records; February 2014 Bd. Hrg. Tr. at 10.  This evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the claim; the relationship between the disorder and service.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for fibromyalgia is reopened. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for fibromyalgia is reopened.


REMAND

Regarding the claims of service connection for fibromyalgia and sleep apnea, remand is required to provide the Veteran with a VA examination.  The record contains VA treatment records showing a current fibromyalgia diagnosis and treatment, and the Veteran has provided a competent allegation of symptoms since service.  Similarly, the record contains a current diagnosis and a competent allegation of symptoms since service.  Thus, there is evidence that the Veteran's current symptoms may be related to her military service, but insufficient medical evidence to make a decision on the claims, thereby satisfying the low threshold for obtaining examinations under VA's duty to assist.

Regarding the claim of service connection for depression, remand is required for a new VA examination.  The March 2009 VA examiner did not provide a complete explanation for his opinion that the depression had an unknown etiology, and the record reflects that the Veteran has reported experiencing psychiatric symptoms both during service and beginning after service.  Thus, another VA examination is needed to fully consider Veteran's contentions, as well as to obtain an opinion on etiology on a direct and secondary basis.

Regarding the claims for increased evaluations for the left and right knee disabilities, remand is required for an updated examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  The Veteran's most recent VA joints examination was in October 2008.  During the 2014 Board hearing, over 7 years later, the Veteran alleged that the disabilities had increased in severity since that time.

The issue of TDIU has been raised by the record.  The Veteran has asserted that her left and right knee disabilities, in addition to her other claimed disorders, impact her ability to work and essentially render her unemployable.  See, e.g., October 2009 notice of disagreement; September 2012 VA treatment record.  Thus, reviewing the record in the light most favorable to the Veteran, the AOJ should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, the Veteran indicated during the Board hearing that she wanted to obtain statements from her treatment providers regarding her current disorders; however, she did not submit any additional evidence in the 90-day period the record remained open following the hearing.  On remand, she will have another opportunity to provide evidence in support of her claims.  The record also shows that the Veteran is in receipt of Social Security Administration (SSA) disability benefits, and any related records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her fibromyalgia, sleep apnea, psychiatric, and left and right knee disorders.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.

A specific request should be made for records from the non-VA facility, if any, the Veteran sought treatment from immediately prior to her VA mental health hospitalization in September 2012.

In addition, obtain any outstanding and pertinent VA treatment records from the Central Arkansas Health Care System dated from November 2013 to the present.

2.  Obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

3.  After any additional records are associated with the claims file, provide the Veteran a VA examination to determine the etiology of any current fibromyalgia.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has fibromyalgia that manifested in or is otherwise related to her military service, including as a result of any symptoms therein.  The examiner must address the Veteran's contentions that her symptoms now attributable to fibromyalgia began in service, August 2003, March 2005, May 2008, and November 2011 VA treatment records diagnosing fibromyalgia, and a March 1988 report noting a rheumatologic work-up during service for a history of multiple joint complaints, which yielded negative results.  

4.  After any additional records are associated with the claims file, provide the Veteran a VA examination to determine the etiology of any current sleep apnea.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

The examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has sleep apnea that manifested in or is otherwise related to her military service.  The examiner must consider the following:  the Veteran's contentions that her symptoms now attributable to sleep apnea began during service, October 2010 private treatment records from the Sleep Center diagnosing sleep apnea, and the VA treatment thereafter.

5.  After any additional records are associated with the claims file, provide the Veteran a VA examination to determine the etiology of any current psychiatric disorder.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.


The examiner should identify all current psychiatric disorders.  For each disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service.

Alternatively, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has a psychiatric disorder that was caused by or permanently aggravated by her service-connected disabilities.

In providing these opinions, the examiner is asked to consider and discuss the following:  mental health diagnoses in the private treatment records (Delta Associates); diagnoses in the VA treatment records; the Veteran's reports of depression symptoms during service, as well as symptoms beginning shortly after service; the Veteran's statements of depression due to her chronic pain and limitations due to her various physical disorders; evidence of ongoing VA and private treatment with multiple mental health evaluations; and a September 2012 VA mental health hospitalization.

6.  After any additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the current severity and manifestations of her left and right knee chondromalacia.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

The examiner should comment on the severity of the Veteran's left and right knee disabilities and report all signs and symptoms necessary for evaluating the disabilities under the rating criteria.  In particular, for each knee, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; the symptomatic removal of semilunar cartilage; or impairment of the tibia and fibula.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

7.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  The AOJ should also consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to her service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims must be readjudicated, including review of the VA treatment records in Virtual VA.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


